     Case: 1:19-cv-00201-DMB-DAS Doc #: 39 Filed: 10/23/20 1 of 1 PageID #: 589




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

MARCUS FOSTER                                                                      PLAINTIFFS
REBECCA FOSTER

V.                                                                 NO. 1:19-CV-201-DMB-DAS

RELIANCE FIRST CAPITAL,
LLC, et al.                                                                      DEFENDANTS


                                              ORDER

       After dismissing without prejudice the claims against all defendants in this case, the Court

allowed Marcus Foster and Rebecca Foster fourteen days to file a motion to amend their complaint.

Doc. #33 at 10. The Court denied Marcus’ untimely request for an extension to seek amendment

due to his failure to show excusable neglect but granted him fourteen days to renew his extension

request. Doc. #38 at 2. Marcus did not file a motion for an extension within the time allowed and

has not otherwise requested any other relief from this Court. Accordingly, a judgment dismissing

without prejudice all claims in this case will be issued.

       SO ORDERED, this 23rd day of October, 2020.
                                              /s/Debra M. Brown
                                              UNITED STATES DISTRICT JUDGE
